Citation Nr: 0818686	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which declined to grant an increased rating for service 
connected bilateral hearing loss.  The RO issued a notice of 
the decision in February 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) in March 2005.  Subsequently, in 
May 2005 the RO provided a Statement of the Case (SOC), and 
the veteran timely filed a substantive appeal.  The RO issued 
a Supplemental Statement of the Case (SSOC) in November 2005.

In May 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial RO consideration.  A transcript of the 
hearing is associated with the claims folder. 

On appeal in March 2007, the Board remanded the case for 
further development, to include obtaining a VA audiological 
examination.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the March 2007 
Remand Order, and that neither the veteran, nor his  
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

The issue of entitlement to an extraschedular rating for the 
veteran's service-connected bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the purposes of referring the case for 
a determination on whether an extraschedular evaluation is 
warranted for the veteran's bilateral hearing loss.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  The veteran's average puretone decibel losses and speech 
discrimination percentages from the March 2008 VA 
audiological examination convert to Roman numeral designation 
of II for the left ear and I for the right ear. 


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
schedular rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.85, 4.86 & 
Tables VI, VIa, VII (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 letter sent to the veteran by the RO and the 
May 2007 letter sent to the veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2004 and May 2007 letters from the AMC/RO 
satisfy these mandates.  They informed the veteran about the 
type of evidence needed to support his claim for a 
compensable rating for hearing loss.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  It also 
specifically asked the veteran to provide VA with any 
evidence relevant to his claim.  The Board thus finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also  
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in an 
April 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the veteran prior to the 
February 2005 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 891 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed  prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra. "  
[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that any presumed 
prejudice to the veteran as a result of the belated Dingess 
notice has been rebutted.  Timely notice of the two Dingess 
elements regarding effective dates and disability ratings 
would not have operated to alter the outcome in the instant 
case where evidence establishing a compensable rating for 
bilateral hearing loss is lacking.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that this defect in 
notice affected the essential fairness of the adjudication, 
and therefore, the presumption of prejudice is rebutted.  Id. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez, supra.

The November 2004 and May 2007 letters from the AMC/RO 
satisfy two of the four requirements outlined in Vazquez.  
They informed the veteran about the type of evidence needed 
to support his claim, namely, proof that his service 
connected disability had worsened.  They indicated that such 
proof could take the form of doctor's statements, laboratory 
tests or X-rays, and lay statements.  The May 2007 
correspondence also notified the veteran that a disability 
rating would be determined by applying relevant Diagnostic 
Codes.  However, neither letter supplied the pertinent 
Diagnostic Codes or informed the veteran that evidence was 
needed concerning the effect the worsening of his bilateral 
hearing loss has on his employment and daily life.

The Board finds that the veteran is not prejudiced by this 
omission in the adjudication of his increased rating claim.  
In this regard, during the course of this appeal the veteran 
has been represented at the RO and before the BVA by a 
Veterans Service Organization (VSO) recognized by the VA, 
specifically the  National Association of County Veterans 
Service Officers (NACVSO), and the Board presumes that the 
veteran's representative has a comprehensive knowledge of VA 
laws and regulations, including particularly in this case, 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the May 2005 SOC contained a list 
of all evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  
Furthermore, the veteran's May 2006 hearing testimony 
indicates that he is familiar with the criteria necessary to 
substantiate his claim.  Statements and argument presented on 
his behalf, which describe the effect of the service-
connected disability on his employability and daily life, 
demonstrate actual knowledge on the part of the veteran and 
his representative of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez case.  Vazquez, supra at 48 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  As such, the Board finds that the veteran is not 
prejudiced based on this demonstrated actual knowledge.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive December 2004 and March 2008 VA audiological 
examination, which were thorough in nature and adequate for 
the purposes of deciding this claim.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II.  Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating  
Disabilities . . . for evaluating the degree of disabilities  
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in the 
rating schedule approximate the average impairment in  
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155  ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155;  38 C.F.R. 
Part 4.

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through 
§ 4.87, which contain the governing provisions, tables and 
diagnostic codes.  As a preliminary matter, an evaluation of 
the degree of hearing impairment requires results from an 
audiological examination, which must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
auditory test, to be conducted by a state-licensed 
audiologist.  38 C.F.R. § 4.85(a); see Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998) (noting that disability 
rating assignments are based on average scores of puretone 
decibel loss and percent of speech discrimination); but see 
38 C.F.R. §§ 4.85(c), 4.86 (permitting ratings by using only 
the pure-tone auditory threshold test scores in certain 
circumstances).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels  ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the 
puretone audiometry test.  38 C.F.R. 
§ 4.85(b) & Table VI.  The applicable Roman numeral 
designation in any given case is determined by applying these 
test figures to the Table, and locating the designation found 
at the intersection of those two figures.  38 C.F.R. § 
4.85(b) &  Table VI; Acevedo-Escobar, 12 Vet. App. at 10 
(noting that the Board simply must apply the scores provided 
by the exam to the slots in Table VI to calculate the Roman 
numeral designation for hearing loss).

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. § 
4.85(e); Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal 
rows in Table VII represent the ear having better hearing, 
while vertical columns represent the ear with poorer  
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition  
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of  
Hearing Impairment Based Only on Puretone Threshold 
Average").  It provides that "Table VIa will be used when .  
. . indicated under the provisions of § 4.86."  38 C.F.R. § 
4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) When 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. § 4.86(a). 
Subsection (b) of § 4.86 states that "[w]hen the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will  
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court recently held in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. November 19, 2007) that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996). 

III.  Analysis

The veteran's March 2008 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 40, 60, 60, and 
60 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 35, 70, 65, 
and 65 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 55 for the right ear and 58.75 
(rounded up to 59) for the left ear.  The Maryland (CNC) word 
list speech recognition test demonstrated 94 percent for both 
ears.  In light of the veteran's test scores, the Board notes 
that 38 C.F.R. § 4.86, relating to exceptional patterns of 
hearing impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 55 average puretone threshold and 94 percent speech 
recognition leads to a designation of I; application of the 
left ear scores of 59 average puretone threshold and 94 
percent speech recognition leads to a designation of II.  
Inserting the Roman numeral designations of I (better ear) 
and II (poorer ear) into Table VII yields a disability rating 
of zero percent.  Accordingly, because the results of the 
March 2008 audiological examination generate a zero percent 
disability rating, the Board concludes that the veteran is 
not entitled to an increased rating for his bilateral hearing 
loss.  See Lendenmann, 3 Vet. App. at 349. 

While the Board empathizes with the veteran's hearing 
impairment and apparent dissatisfaction with the current 
rating, it must conclude, based on the results of mandatory 
auditory tests and the mechanical application of relevant 
regulations by which the Board is bound, that the level of 
his disability does not rise to a compensable rating.  See 38 
C.F.R. § 4.85(b)-(e).

For the reasons stated above, the Board finds that an initial 
compensable schedular rating for the veteran's service-
connected bilateral hearing loss is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.

The question remains whether a referral is warranted for 
consideration of an extraschedular rating for the veteran's 
bilateral hearing loss.  38 C.F.R. § 3.321(b)(1).  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  This matter is addressed in 
the remand below.  


ORDER

An initial or staged compensable schedular rating for 
bilateral hearing loss is denied.


REMAND

The Board finds that the evidence of record presents "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" with respect to his bilateral hearing loss.  38 
C.F.R. § 3.321(b)(1) (2007).  See also Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran has presented credible testimony that 
his hearing loss has caused significant interference with his 
employment as a clothing salesman.  In particular, as noted 
during the May 2006 hearing, the veteran has lost customers 
due to his inability to hear what they are saying to him.  In 
the presence of such a factor, the criteria for submission 
for assignment of an extraschedular rating for his bilateral 
hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) are 
satisfied.  In so finding, the undersigned is aware of the 
rather unusual nature of such a referral where the disability 
at issue is rated noncompensable.  However, the fact remains 
that one can have significant high frequency hearing loss and 
a zero percent rating under the applicable schedular 
criteria.  In a case such as this, where there is credible 
evidence of industrial impairment with no avenue to 
compensate such disability on a schedular basis, the 
extrashedular route is the only other alternative.  Simply 
put, it is my view that the veteran has functional impairment 
that should be compensated.

The Board finds that additional development is warranted to 
address the extraschedular issue relating to the veteran's 
bilateral hearing loss.  38 C.F.R. 
§ 19.9.  As discussed above, the Board has determined that 
referral to proper officials for consideration of an 
extraschedular rating is warranted for the veteran's service-
connected bilateral hearing loss.  Prior to this referral, 
the AMC/RO must conduct any development deemed necessary, to 
include contacting the veteran to determine if he had any 
additional evidence that was relevant to the question of 
whether his bilateral hearing loss has caused marked 
interference with employment, to include records or a 
statement from a current or former employer.



In view of the foregoing, this case is REMANDED to the 
Appeals Management Center (AMC) or the RO for the following 
action:

1. The AMC/RO should ensure that all notification 
and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 (2007).  The 
AMC/RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. 
§ 5103(a), which requires that the Secretary 
identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected 
to present.

The AMC/RO should provide the veteran written 
notification specific to the claim for an 
extraschedular rating for bilateral hearing loss 
under 38 C.F.R. § 3.321(b)(1), to include informing 
him of the relevancy of any evidence from an 
employer or former employer relating to his claim 
of significant work impairment caused by his 
bilateral hearing loss.  The veteran should further 
be requested to submit all evidence in his 
possession that pertains to this aspect of his 
claim.

2. Thereafter, the AMC/RO must refer the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration 
of an extraschedular evaluation for the veteran's 
service-connected bilateral hearing loss.  38 
C.F.R. § 3.321(b) (2007).  If the veteran is not 
satisfied with the decision, he and his 
representative should be provided an SSOC.  A 
reasonable period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, 
the case should be returned to the Board for 
further consideration, if otherwise in order. No 
action is required of the veteran until he is 
otherwise notified by the AMC or RO. By this 
action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted 
in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


